Citation Nr: 1647845	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical back disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to June 1986.

These matters came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board decided the Veteran's claims in January 2015.  In June 2016, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Veteran's claims to the Board.

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability, cervical spine disability, and lumbar spine disability.  For the following reasons, the Board finds remands are warranted for all three claimed conditions so that the Veteran may undergo Compensation and Pension (C&P) examinations.

In December 2012, the Veteran underwent C&P examinations for each condition.  The examiner determined the Veteran suffered from a cervical and lumbar spine disability that was less likely than not connected to the Veteran's service because the Veteran did not demonstrate chronicity of his condition due to his lack of medical care between 1986 and 1998.  Pertaining to the Veteran's right knee disability, the examiner noted the Veteran did not suffer from any right-knee conditions during service.

The Board finds the December 2012 examinations inadequate.  To begin with, pertaining to the Veteran's cervical and lumbar spine disability, the examiner based her conclusion on the fact that the Veteran lacked chronicity and continuity of care; this assertion, however, contradicts the record as the Veteran received treatment throughout 1990 and in 2000.  The examiner failed to acknowledge such treatment.  As for the examiner's conclusion concerning the Veteran's knee, the examiner noted that the Veteran did not suffer any right knee pain while in service.  Again, the Veteran's service treatment records contradict the examiner, as the Veteran received care for right-knee injuries and pain several times while in service.  The Board cannot rely on examinations replete with inaccurate characterizations of the record.

Thus, new examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination in which the examiner determines if the Veteran's cervical and lumbar spine disabilities are as likely as not related to his time in service (50 percent probability or greater).  The examiner is asked to particularly discuss the continuity of the Veteran's treatment.

2. Schedule the Veteran for an examination in which the examiner determines if the Veteran's right knee condition is as likely as not related to his time in service (50 percent probability or greater).  The examiner is asked to particularly discuss the Veteran's multiple in-service incidents of right knee pain and injury.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a Supplemental Statement of the Case and afford him an opportunity to respond before the record is returned to the Board for additional review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


